          Case 1:21-cv-02119-SHS Document 4 Filed 05/10/21 Page 1 of 1


                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK

 MATTHEW NAQUIN,                                )
                                                )
                       Plaintiff,               )
                                                )   Case No. 1:21-cv-02119-SHS
        v.                                      )
                                                )
 ALEXION PHARMACEUTICALS, INC.,                 )
 DAVID R. BRENNAN, CHRISTOPHER J.               )
 COUGHLIN, DEBORAH DUNSIRE,                     )
 PAUL A. FRIEDMAN, LUDWIG                       )
 HANTSON, JOHN T. MOLLEN,                       )
 FRANCOIS NADER, JUDITH A.                      )
 REINSDORF, ANDREAS RUMMELT,                    )
 ASTRAZENECA PLC, DELTA OMEGA                   )
 SUB HOLDINGS INC., DELTA OMEGA                 )
 SUB HOLDINGS INC. 1, and DELTA                 )
 OMEGA SUB HOLDINGS LLC 2,                      )
                                                )
                       Defendants.              )

                 PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),

plaintiff hereby voluntarily dismisses the above-captioned action (the “Action”). Defendants have

filed neither an answer nor a motion for summary judgment in the Action.

 Dated: May 10, 2021                             RIGRODSKY LAW, P.A.

                                           By: /s/ Gina M. Serra
                                               Seth D. Rigrodsky
                                               Timothy J. MacFall
                                               Gina M. Serra
                                               Vincent A. Licata
                                               825 East Gate Boulevard, Suite 300
                                               Garden City, NY 11530
                                               Telephone: (516) 683-3516
                                               Email: sdr@rl-legal.com
                                               Email: tjm@rl-legal.com
                                               Email: gms@rl-legal.com
                                               Email: vl@rl-legal.com

                                                 Attorneys for Plaintiff
